Citation Nr: 0018452	
Decision Date: 07/13/00    Archive Date: 07/14/00

DOCKET NO.  97-22 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased evaluation for a gunshot 
wound of the abdomen, status post laparotomy and colostomy 
(closed), currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for a gunshot 
wound of the right parasacral area of the back, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky, which denied the benefits sought on appeal.  The 
veteran, who had active service from July 1964 to July 1984, 
appealed those decisions to the Board.

In January 1999, the Board remanded the claims for further 
development, which has since been accomplished.  An April 
1999 rating decision granted a separate 10 percent evaluation 
for abdominal pain involving Muscle Group XVI.  As this is 
not the highest evaluation available under the Rating 
Schedule, it is still a viable issue for appellate 
consideration by the Board.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  The claims have since been referred to the Board for 
appellate review.


FINDINGS OF FACT

1.  The veteran's gunshot wound of the abdomen, status post 
laparotomy and colostomy (closed), is manifested by 
tenderness, with no evidence of tissue loss or tendon damage.

2.  The veteran's gunshot wound of the right parasacral area 
of the back is a through-and-through wound with tenderness to 
palpation.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for a gunshot wound of the abdomen, status post laparotomy 
and colostomy (closed), have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b), 4.1-4.40, 
4.73, Diagnostic Code 5319 (1999).

2.  The criteria for a separate evaluation of 20 percent for 
a gunshot wound of the right parasacral area of the back have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b), 4.1-4.40, 4.73, Diagnostic Code 5320 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claims for increased evaluations for gunshot 
wounds are well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  The United States Court of Appeals 
for Veterans Claims (Court) has held that a mere allegation 
that a service-connected disability has increased in severity 
is sufficient to render the claim well grounded.  See Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  The Board is also 
satisfied that all relevant facts have been properly 
developed, and that the VA has fulfilled its duty to assist 
the veteran.

Service medical records reflect that the veteran was 
accidentally shot in his abdomen during his service in 
Vietnam in April 1966.  Apparently, another soldier was 
removing a .45 submachine gun from a mount when it 
discharged.  The veteran was eventually evacuated to the 
United States, and underwent a closed colostomy.  Possible 
adhesions were noted in October 1966.  In 1975, the veteran 
underwent an incisional hernia repair.  He also had further 
complaints thereafter.  A March 1984 retirement examination 
report noted scars from multiple abdominal surgeries and a 
tender abdomen mass in the right paralumbar region.  The 
veteran filed his initial claim for service connection for 
the gunshot wound in September 1984.

As a result of his initial claim, the RO afforded the veteran 
a general medical examination in November 1984.  The veteran 
related that he was on a search and destroy mission in 
Vietnam when the jeep he was driving began to receive fire.  
The soldier next to him accidentally shot him when removing 
the submachine gun from the mount when they were jumping out 
of the jeep.  The examiner stated that the wound was through-
and-through, with the entrance in the right lower quadrant 
and the exit in the right posterior flank.  Several post-
wounding surgeries were also noted by history as a result of 
partial intestinal obstruction.  Both wounds were described 
as about 1/2 inch in diameter, and while somewhat depressed, 
they were soft, compressible and nonpainful.  The examiner 
summarized that the wounds were of no significance.  

A January 1985 rating decision granted service connection for 
the gunshot wound, and assigned a 10 percent evaluation under 
Diagnostic Code 7301, which rates adhesions of the 
peritoneum.  In addition, that rating decision granted 
service connection for residuals of the ventral hernia 
repair, and assigned a noncompensable evaluation under 
Diagnostic Code 7339, which rates postoperative ventral 
hernia repairs.  

As a result of a November 1989 VA examination, the RO granted 
service connection in a March 1990 rating decision for the 
gunshot wound scar in the right parasacral area, and assigned 
a 10 percent evaluation under Diagnostic Code 7804.  The 
evidence reflects that the veteran's residuals from the 
gunshot wounds have remained substantially static since that 
time.

In October 1996, as a result of this claim, the RO afforded 
the veteran a general medical examination.  The examiner 
stated that the veteran had positive bowel sounds with mild 
right upper and mid quadrant tenderness.  A 26-millimeter 
vertical surgical scar was noted, as was a 2-millimeter 
dimpled scar in the midline of the right abdomen.  There was 
no rebound tenderness, guarding, rigidity or mass noted.  
Finally, there was a 10-centimeter surgical scar on the right 
mid quadrant.  Full range of motion of the spine was noted.  

Following the January 1999 Board remand, the veteran was 
provided another VA examination in February 1999.  There was 
pain to palpation over the abdomen, but there were no masses 
or organomegaly noted.  There was substantial palpable scar 
tissue under the right lower quadrant.  A 4 centimeter x 3 
millimeter scar was noted on the right paraspinal muscles.  
The scar was described as well-healed, but tender to 
palpation.  This was described as the exit wound.  Other 
scars were noted on the abdomen.  The examiner stated that 
there was no tendon damage or tissue loss over the abdominal 
scars, nor was there bone, joint or nerve involvement.  There 
were no adhesions.  Further, the examiner stated that there 
was no recurrence of the ventral hernia or loss of muscle 
function.  These results are consistent with a November 1998 
X-ray report from the Breckenridge Memorial Hospital, which 
did not note the presence of acute abdominal findings.  An 
April 1999 rating decision granted a 10 percent evaluation 
for abdominal complaints involving Muscle Group XVI under 
Diagnostic Code 5316.

The VA utilizes a rating schedule as a guide in the 
evaluation of disabilities resulting from all types of 
diseases and injuries encountered as a result of or incident 
to military service.  The percentage ratings represent, as 
far as can practicably be determined, the average impairment 
in earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  It is thus essential, both 
in the examination and in the evaluation of disability, that 
each disability be reviewed in relation to its history.  See 
38 C.F.R. § 4.1.  However, the current level of disability is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40 (1999). 

During the pendency of this claim the VA rephrased the rating 
schedule for rating the severity of muscle injuries, 
including those resulting from shell fragment wounds.  See 62 
Fed. Reg. 30235 (1997).  Ultimately, however, the revised 
rating schedule did not make substantive changes in the 
diagnostic criteria used to evaluate muscle injuries.

A through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  38 C.F.R. § 4.56(b) (1999).  A moderately 
severe injury to a muscle must be a through and through or 
deep penetrating wound by a high velocity missile of small 
size or a large missile of low velocity, with debridement or 
with prolonged infection or with sloughing of soft parts, and 
intermuscular cicatrization.  A history post-wounding of 
prolonged hospitalization in service for treatment, and a 
record of consistent complaint of the cardinal signs and 
symptoms of muscle disability, and if present, evidence of 
inability to keep up with work requirements must be shown.  
More severe manifestations reflect a severe muscle injury.  
38 C.F.R. § 4.56.

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. 
§ 4.56(c).

Diagnostic Code 5319 evaluates Muscle Group XIX.  That Muscle 
Group provides support and compression of the abdominal wall 
and lower thorax, provides for flexion and lateral motions of 
the spine, and provides for synergists in strong downward 
movements of the arm.  A moderate muscle injury to that group 
warrants a 10 percent evaluation under this diagnostic code, 
while a moderately severe muscle injury warrants a 30 percent 
evaluation.  A 50 percent evaluation is warranted for a 
severe muscle injury.  38 C.F.R. § 4.73, Diagnostic Code 
5319.  

In addition, Diagnostic Code 5320 evaluates Muscle Group XX.  
That Muscle Group provides postural support of the body and 
provides for extension and lateral movements of the spine.  A 
moderate muscle injury to the lumbar region of that group 
warrants a 20 percent evaluation under this diagnostic code, 
while a moderately severe muscle injury warrants a 40 percent 
evaluation.  A 60 percent evaluation is warranted for a 
severe muscle injury.  38 C.F.R. § 4.73, Diagnostic Code 
5319.

In light of the above, the Board finds that the preponderance 
of the evidence is against an evaluation in excess of 10 
percent for a muscle injury.  As noted above, the RO has 
assigned a 10 percent evaluation under Diagnostic Code 5316.  
The Board finds that a more accurate evaluation would be made 
under Diagnostic Code 5319.  However, there is no evidence 
that the entrance wound in the abdomen is manifested by any 
of the cardinal signs and symptoms of muscle disability, and 
thus, the Board finds that an evaluation in excess of 10 
percent is not warranted under either Diagnostic Code 5316 or 
5319.

Turning to the gunshot wound (exit wound) of the right 
parasacral area of the back, the Board notes that the RO has 
assigned a 10 percent evaluation under Diagnostic Code 7804, 
which provides for that evaluation for tender and painful 
scars.  However, the Board finds that in addition to that 
rating, a 20 percent evaluation is warranted for the through-
and-through wound under Diagnostic Code 5320.  38 C.F.R. 
§ 4.56(b).  However, in the absence of musculoskeletal 
involvement, or any of the cardinal signs and symptoms of 
muscle injury, the Board finds that the preponderance of the 
evidence is against a finding that the exit wound is of 
moderately severe disability.

In granting the additional 20 percent evaluation for the 
right parasacral area of the back, the Board does acknowledge 
that the RO has already evaluated this disability using the 
criteria for scars.  However, when a disability affects more 
than one system, another rating that evaluates the separate 
system does not constitute pyramiding.  Estaban v. Brown, 6 
Vet. App. 259 (1994).

Finally, the Board finds that the evidence of record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1) (1999).  
In this regard, the Board finds that there has been no 
assertion or showing by the veteran that these disabilities, 
standing alone, have resulted in marked interference with his 
employment or necessitated frequent periods of 
hospitalization.  In the absence of such factors, the Board 
finds that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A disability evaluation in excess of 10 percent for a gunshot 
wound of the abdomen, status post laparotomy and colostomy 
(closed), is denied.

A separate 20 percent disability evaluation is granted for a 
gunshot wound of the right parasacral area of the back.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

